DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper portion of the electrolysis tank having “legs which are inclined from an upper bottom to s lower bottom in the lower portion side” (Claim 4, lines 5-6) and the lower portion of the tank having “legs which are inclined from an upper bottom to a lower bottom in the upper portion side” (Claim 4, lines 8-9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “45c” has been used to designate both the partition plate (Paragraphs 0010 and 0055) and an opening (Paragraphs 0041 and 0043). Based on Figure 3 and Paragraph 0041, it appears that the partition plate should be designated by reference character “45d”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “19” and “39” in Figure 1 and “5a” and “45a” in Figure 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because, in line 2, “supply” should read “supplies”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In paragraph 0006, line 7, “plate” should read “plates”.  
In paragraph 0007, line 8, “user” should read “users”.
In paragraph 0022, line 2, “such” should read “suck”.
In paragraph 0043, line 3, “45 Returning” should read “45. Returning”.
In paragraph 0043, line 5, “pair or” should read “pair of”.
In paragraph 0044, line 6, “bent” should read “vent”.
In paragraph 0046, line 7, “umbrella valve 20” should be “mixer 2”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the nozzle portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “an upper portion” in line 12. The claim previously recites limitation “an upper end of the electrolysis tank” in line 11. It is unclear whether the recitation of “an upper portion” is referring to this previous limitation or introducing a new limitation
Claim 1 recites the limitation “a lower portion” in lines 12-13. The claim previously recites the limitation of “a lower portion” in line 7. It is unclear whether the second recitation is referring to the previous limitation or introducing a new limitation.
Claim 1 recites the limitation "their inner portions" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, lines 16-17, it is unclear what is meant by the partition plate being “disposed from the vicinity of the boundary in the other side toward the one side”.
Claim 2 recites the limitation "all the areas in the vertical and width directions" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “areas” (e.g. internal, external, cross-sectional, etc.) are being referred to. 
Claim 3 recites the limitation "the side portions at one side" in line 2 and “the side portions at the other side” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim. The limitations of “a side portion at one side” and “a side portion at the other side” are introduced in line 14 of claim 1 in singular form but not in the plural.
Claim 4 recites the limitation "the lower portion side" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the upper portion side" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
In claim 4, lines 6-7 and 10-11, it is unclear what is meant by “setting both sides of the electrolysis tank in the width direction respectively to... ”.
In claim 4, lines 7 and 11, it is unclear what is meant by “the lower bottom which is longer than the upper bottom” and “the upper bottom which is longer than the lower bottom”. 
In claim 4, lines 12-14, it is unclear what is meant by “the legs…are approximately in common with the lower bottom of the upper portion and the upper bottom of the lower portion”.
In claim 4, lines 16-17 and 19-20, it is unclear what is meant by “set to a bottom surface in the upper portion of the electrolysis tank for closing from an outside”
Claim 4 recites the limitation "the leg" in lines 16, 19 and 21.  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites the limitation of “legs” in lines 5, 8 and 12. It is unclear which singular leg is being referred to later in the claim.
Claim 4 recites the limitation “a partition plate” in line 20. The limitation of “a partition plate” is previously introduced in line 16 of claim 1. It is unclear whether the recitation of claim 4 is referring to the previous limitation or introducing a new limitation.
Claim 5 recites the limitation "the electrolysis tank reception portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 5 has been interpreted as being dependent upon claim 3.
Claim 6 recites the limitation "the battery reception portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the hydrogen gas generation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the air with aroma generation" in line 4 and “the aromatic heater member” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of examination, claim 7 has been interpreted as being dependent upon claim 6.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "the bottom portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the inner portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “inner portions” is previously introduced in line 13 of claim 1, so it is unclear which singular inner portion is being referred to in the recitation of claim 9.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation "the aromatic heater member" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 10 has been interpreted as being dependent upon claim 6.
Claim 11 recites the limitation "the mixing portion side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tak (U.S. 2018/0209050) in view of Li et al. (U.S. 2015/0282529), hereinafter Li.
Regarding claim 1, Tak teaches an electrolysis-type hydrogen gas suction tool (Fig. 12, “hydrogen generation apparatus” in “electronic cigarette form”; Paragraph 
Tak does not teach the electrolysis tank having a narrowing width from a side portion at one side to a side portion at the other side in the upper portion toward a 
Tak further does not teach a partition plate disposed between the upper portion and the lower portion. 
Li teaches an electronic cigarette having a liquid supply component and an atomizing assembly (Abstract), wherein a partition plate (Fig 2, circular partition plate 111a) separates the liquid supply component and the atomizing assembly (Paragraph 0031, lines 9-14). This allows for replacement of the liquid supply component while maintaining fluid communication between the two portions (Paragraph 0033, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen suction tool taught by Tak to have the partition plate taught by Li in order to ease detachability and refilling of the fluid containing component.

Regarding claim 9, Tak in view of Li teaches the mixing portion being installed to the bottom portion of the nozzle as well as above the electrolysis tank (Tak-Fig. 12, micro holes 63 at base of inhalation part 61 and above water bottle 2), and having a hydrogen gas flow channel which fluidly connects from the inner portion of the electrolysis tank to the through hole of the nozzle (shown generally at the through hole of inhalation part 61 adjacent micro holes 63 in Fig. 12 of Tak; Paragraph 0089, lines 3-7).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Li, as applied to claim 1 above, in further view of Scarpulla (U.S. 2017/0105448).
Tak in view of Li teaches all the elements of the suction tool of claim 1 as stated above. Tak in view of Li does not teach the electrolysis tank being specifically formed into the claimed shape having approximately trapezoidal upper and lower portions.
Scarpulla teaches a personal vaporizer apparatus (Abstract), having an upper portion formed into an approximately trapezoidal shape (Fig. 1B, lower part of fill chamber 120 as shown below), having legs which incline from a top base to a bottom base of the trapezoid, and a lower portion which may narrow in width at a connection portion in order to appear trapezoidal to an onlooker (Fig. 2C, container 250 may narrow to connecting end 302; Paragraph 0034, lines 11-14), resulting similarly in inclined legs 

    PNG
    media_image1.png
    293
    198
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suction tool to have the indented tank modifications taught by Scarpulla in order to ease the handling of the device by the user.
Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Li, as applied to claim 1 above, in further view of Powell (U.S. 2018/0295883).
Regarding claim 3, Tak in view of Li teaches all the elements of the suction tool of claim 1 as stated above. Tak in view of Li does not teach the side portions at one side of the upper portion and the lower portion of the electrolysis tank being formed into an approximately step shape, the side portions at the other side of the upper portion and 
Powell teaches an electronic vapor generating device (Abstract), comprising a tank (Fig. 3A, cartridge 130 which retains liquid; Paragraph 0048, lines 1-9) which has a stepped profile (Paragraph 0049), where the side portions of one side of the tank are formed into a step shape and the side portions on the other side of the tank are formed continuously (as shown in Fig. 3A). This allows the fluid tank to be easily refilled via a cap (Paragraph 0048, lines 9-11) as well as maintaining a fluid connection with the suction mouthpiece of the device (Paragraph 0053, lines 1-4). The tank is fitted into a tank reception portion (Fig. 2A, chamber 120; Paragraph 0046, lines 6-9) in the vertical direction which is provided in a side portion of a main body cover member (Fig. 2A, shown in a side of housing 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogen gas suction tool taught by Tak in view of Li to incorporate the stepped profile taught by Powell to allow easy refilling of the water from which the hydrogen is generated via a refill cap separate from the suction nozzle.
Regarding claim 5, Tak in view of Li and Powell teaches a battery reception portion, the tank reception portion and a control board of the main body cover member being arranged side by side in the vertical direction (Powell-Fig. 2A, battery arrangement 160, chamber 120 and circuit board 180 shown generally side by side).
Claims 6-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tak in view of Li, as applied to claims 1 and 9 above, in further view of Cameron (U.S. 2017/0119058).
Regarding claim 6, Tak in view of Li teaches all the elements of the suction tool of claim 1 as stated above. Tak in view of Li does not teach the tool comprising an aromatic heater member which generates air with aroma by an electric power supply above the battery reception portion of the main body cover member. 
Cameron teaches an electronic vaporizer comprising a first and second contained vaporizable liquid (Abstract), wherein one of the liquids can be water with aromatherapy elements (Paragraph 0069, lines 7-12). The water may be contained in a liquid container (Fig. 12, first container 2116 of electronic vapor device 2100) and be vaporized by a heater member (Fig. 12, first dispersing element 2112 which can be a heated coil; Paragraph 0204, lines 3-8). The vapor device may comprise an electronic power supply which may be one or more batteries (Paragraph 0202, lines 31-37), and the heater member may be above the battery portion of the device (Fig. 12, power supply 2106 shown below container 2116).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suction tool taught by Tak in view of Li to include the secondary heated aromatic member taught by Cameron in order to provide beneficial aromatherapy.
Regarding claim 7, Cameron teaches a control board (Fig. 12, processor 2104) which is coupled to modules of the vapor device (Paragraph 0202, lines 28-31), and which, upon receiving an operation signal from the user, controls the electric power 
Regarding claim 8, Tak in view of Li and Cameron teaches the control board controlling electric power from the battery to one module under a condition that power is supplied to the other module (Cameron-the processor can control vapor production from the first dispersing element and second dispersing element to the outlet of the device; Paragraph 0208, lines 5-9).
Regarding claim 10, Tak in view of Li and Cameron teaches the mixing portion being above the electrolysis tank and the aromatic heater member (Tak teaches the mixing portion at the base of the nozzle in Fig. 12) and provided with an aromatic air flow channel which fluidly connects from the aromatic heater member to the through hole of the nozzle, wherein the hydrogen gas flow channel and the aromatic air flow channel are structured as to be joined together and be guided to the through hole of the nozzle (Fig. 21, Cameron teaches grated exits 2130 at the base of device outlet 2128 which can facilitate even dispersal of the two vapors; Paragraph 0208, lines 2-5).
Regarding claim 11, Tak in view of Li teaches all the elements of the suction tool of claim 9 as stated above. Tak in view of Li does not teach a regulation valve which is opened when negative pressure is applied to the mixing portion side from the electrolysis tank to the hydrogen gas flow channel of the mixing portion and is closed when negative pressure is not applied. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suction tool taught by Tak in view of Li to include the negative pressure responsive seal taught by Cameron in order to prevent excess vapor from escaping when the device is not in use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (U.S. 20170058411) teaches a portable electrolytic hydrogen production tool comprising positive and negative electrodes placed in water which are supplied power from positive and negative electrodes of a battery which is controlled by a circuit board.
Pan (U.S. 8,205,622) teaches an electronic cigarette with an integrated inhaler and atomizing apparatus that can produce scent mimicking traditional cigarette smoking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.J./Examiner, Art Unit 1795                        

/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795